Exhibit 10.2

CONTRIBUTION AGREEMENT

This Contribution Agreement (this “Agreement”), dated October 2, 2013, is by and
among Pattern Renewables LP, a Delaware limited partnership (“PRLP”), Pattern
Energy Group LP, a Delaware limited partnership (“PEG LP”), Pattern Renewable
Holdings Canada ULC, a Nova Scotia unlimited liability company (“PRHC”) and
Pattern Energy Group Inc., a Delaware corporation (“PEG Inc.” and, together with
PRLP, PEG LP and PRHC, the “Parties”).

WHEREAS, PRLP holds all of the outstanding equity of each of Pattern Chile
Holdings LLC, a Delaware limited liability company (“Pattern Chile”), and
Pattern US Operations Holdings LLC, a Delaware limited liability company
(“Pattern US”);

WHEREAS, PRHC holds all of the outstanding equity of Pattern Canada Operations
Holdings ULC, a Nova Scotia unlimited liability company (“Pattern Canada”);

WHEREAS, in connection with the initial public offering of shares of Class A
common stock of PEG Inc. (the “IPO”), PRLP desires to contribute to PEG Inc. all
of the outstanding equity of each of Pattern Chile and Pattern US, and PRHC
desires to transfer to PEG Inc. all of the outstanding equity of Pattern Canada,
and PEG Inc. desires to receive from PRLP and PRHC all of the outstanding equity
of each of Pattern Chile, Pattern US and Pattern Canada, in each case in
accordance with the terms of this Agreement;

WHEREAS, PEG LP is a party to certain indemnity agreements, each of which is
described in further detail on Annex A to this Agreement (each, a “PEG
Indemnification Agreement” and collectively, the “PEG Indemnification
Agreements”);

WHEREAS, in connection with the IPO, PEG LP desires to assign to PEG Inc. all of
its rights, title and interest, and past, present and future obligations and
liabilities arising out of, under or pursuant to each PEG Indemnification
Agreement (collectively, the “Transferred PEG Indemnification Rights and
Obligations”), and PEG Inc. desires to assume in full from PEG LP the
Transferred PEG Indemnification Rights and Obligations, in each case in
accordance with the terms of this Agreement;

WHEREAS, PEG LP and PRHC have certain employment related rights and liabilities
recorded on their books and records relating to employees who will transfer to
PEG Inc. or a subsidiary of PEG Inc. upon consummation of the IPO and which are
described in further detail on Annex B (the “Employment Rights and Liabilities”)
and PEG LP and PRHC are willing to assign and PEG Inc. is willing to accept and
assume in full the Employment Rights and Liabilities from PEG LP and PRHC in
accordance with the terms of this Agreement;



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual covenants, terms and conditions
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

ARTICLE I

CONTRIBUTIONS FROM PRLP AND PRHC TO PEG INC.

Section 1.01 Contribution of Equity.

(a) Contemporaneously with the execution of this Agreement and upon the terms
and condition set forth herein, PRLP hereby contributes and conveys to PEG Inc.,
and PEG Inc. hereby accepts from PRLP, the following:

(i) all of the outstanding membership interests of Pattern Chile in
consideration of US$ 35,361,980 in cash( the “Chile Consideration”) to be paid
by PEG Inc. to PRLP; and

(ii) all of the outstanding membership interests of Pattern US in consideration
of US$99,515,433 in cash, US$ 4,207,116 in assumption of Employment Rights and
Liabilities, 19,445,000 newly issued shares of Class A common stock of PEG Inc.
and 4,778,300 newly issued shares of Class B common stock of PEG Inc.
(collectively, the “US Consideration”) to be paid and issued by PEG Inc. to
PRLP.

(b) Immediately following the making of the contributions and conveyances
contemplated in Section 1.01(a), PRHC shall transfer and convey to PEG Inc., and
PEG Inc. shall accept from PRHC, all of the outstanding shares of Pattern Canada
in consideration of US$ 97,762,587 in cash, US$ 55,823 in assumption of
Employment Rights and Liabilities, and 10,776,700 newly issued shares of Class B
common stock of PEG Inc. at a price of US$ 20.60 each, to be paid and issued by
PEG Inc. to PRHC (collectively, the “Canadian Consideration” and, together with
the Chile Consideration and US Consideration, the “Total Equity Consideration”).

(c) The conveyances of the equity interests of Pattern Chile and Pattern US from
PRLP and of Pattern Canada from PRHC to PEG Inc. that are contemplated in
Section 1.01(a) and (b), respectively, will occur automatically in the order
referred to above commencing upon the execution of this Agreement, without need
for further action by the Parties.

Section 1.02 Payment of Consideration for Contribution of Equity.
Contemporaneously with the respective contributions and conveyances contemplated
in Section 1.01 and upon the terms and condition set forth herein, PEG Inc.
shall tender the Total Equity Consideration to PRLP and PRHC by (x) wire
transfer in immediately available funds of US$ 134,877,413 of the aggregate cash
portion of the Total Equity Consideration to an account for the benefit of PRLP
and US$ 97,762,587 of the aggregate cash portion of the Total Equity
Consideration to an account for the benefit of PRHC, each pursuant to wire
instructions provided by PRLP and PRHC respectively to PEG Inc. and (y) issuing
19,445,000 and 4,778,300 (with respect to PRLP) and 0 and 10,776,700 (with
respect to PRHC) aggregate number of newly issued, duly authorized, fully paid

 

2



--------------------------------------------------------------------------------

and non-assessable shares of Class A and Class B common stock of PEG Inc., free
and clear of liens and restrictions (other than liens and restrictions imposed
by (a) applicable law, (b) the certificate of incorporation and bylaws of PEG
Inc., (c) the Shareholder Rights Agreement (as defined herein), or (d) the
Registration Rights Agreement (as defined herein)) that comprise the stock
portion of the Total Equity Consideration. The assignment and assumption of the
Employment Rights and Liabilities that are contemplated in Section 1.01(a) and
Section 1.01(b) will occur automatically upon the transfer of the membership
interests or shares, as applicable, in Pattern US and Pattern Canada from PRLP
to PEG Inc., without need for further action by the Parties.

Section 1.03 Amended and Restated LLC Agreements. Contemporaneously with the
execution of this Agreement and upon the terms and condition set forth herein,
PEG Inc. shall execute the amended and restated limited liability company
agreements for Pattern Chile and Pattern US, in the forms attached hereto as
Annex C and Annex D.

Section 1.04 Effect of Transfers. Immediately following the transfer of the
outstanding membership interests of Pattern Chile and Pattern US from PRLP to
PEG Inc. and the shares of Pattern Canada from PRHC to PEG Inc. pursuant to
Section 1.01, without any further action required by the Parties, (i) PRLP will
cease to be a member of each of Pattern Chile and Pattern US and (ii) PRHC will
cease to be a shareholder of Pattern Canada.

ARTICLE II

ASSIGNMENTS AND ASSUMPTIONS FROM PEG LP TO PEG INC.

Section 2.01 Assignments and Assumptions of Indemnification Rights and
Obligations. In connection with and in consideration of the transactions
contemplated by Article I hereof, PEG LP hereby assigns and transfers to PEG
Inc., and PEG Inc. hereby accepts and assumes in full from PEG LP and agrees to
hold harmless, defend and indemnify PEG LP, its affiliates, successors and
permitted assigns (and any current, former or future affiliate, officer,
director, employee, agent or representative of the foregoing) with respect to,
each of the following Transferred PEG Indemnification Rights and Obligations, in
each case subject to and in accordance with the terms of the applicable PEG
Indemnification Agreement:

(a) the SVW Cash Grant Indemnity (as defined in Annex A);

(b) the PSI Cash Grant Indemnity (as defined in Annex A);

(c) the Ocotillo Cash Grant Indemnity (as defined in Annex A); and

(d) the Ocotillo Litigation Costs Indemnity (as defined in Annex A).

In furtherance of the foregoing, PEG LP, PEG Inc. and the counterparties to each
PEG Indemnification Agreement shall enter into a replacement indemnification
agreement concurrently with the execution of this Agreement.

 

3



--------------------------------------------------------------------------------

Section 2.02 Assignment and Assumption of Employment Rights and Liabilities. In
connection with and in consideration of the transactions contemplated by Article
I hereof, PEG LP and PRHC hereby assign and transfer the Employment Rights and
Liabilities, as applicable, to PEG Inc., and PEG Inc. hereby accepts and assumes
the Employment Rights and Liabilities in full from PEG LP and PRHC and agrees to
hold harmless, defend and indemnify PEG LP and PRHC, their affiliates,
successors and permitted assigns (and any current, former or future affiliate,
officer, director, employee, agent or representative of the foregoing) with
respect to PEG LP’s and PRHC’s transfer of their rights, title and interest and
past, present and future obligations and liabilities arising out of, under or
pursuant to each of the Employment Rights and Liabilities.

Section 2.03 Consideration for Assignments and Assumptions from PEG LP and PRHC
to PEG Inc.

(a) In connection with the transactions contemplated by Article I hereof and in
consideration of the assignment and assumption of the Transferred PEG
Indemnification Rights and Obligations from PEG LP to PEG Inc. pursuant to
Section 2.01, and the assignment and assumption of the Employment Rights and
Liabilities from PEG LP and PRHC to PEG Inc. pursuant to Section 2.02, PEG LP
shall enter into the Specified Contractual Arrangements referred to below
contemporaneously with the execution of this Agreement.

(b) The term “Specified Contractual Arrangements” means (i) the Non-Competition
Agreement, dated as of the date hereof, by and between PEG LP and PEG Inc. and
(ii) the Purchase Rights Agreement, dated as of the date hereof, among PEG LP,
PEG Inc., and certain other parties.

(c) In connection with and in order to further effectuate the transactions
contemplated hereby and the IPO, the Parties are also concurrently herewith
executing and delivering (i) the Registration Rights Agreement, dated as of the
date hereof, by and between PEG LP and PEG Inc., (the “Registration Rights
Agreement”); (ii) the Shareholder Approval Rights Agreement, dated as of the
date hereof, by and between PEG LP and PEG Inc. (the “Shareholder Rights
Agreement”); and (iii) the Bilateral Management Services Agreement, dated as of
the date hereof, by and between PEG LP and PEG Inc.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Each Party hereby represents and warrants solely on behalf of itself (and not on
a joint and several basis with the other Parties) to the other Parties that as
of the date hereof:

Section 3.01 Organization and Standing. Such Party is duly organized or formed,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation or formation and has all requisite power and authority to execute
and deliver this Agreement and to perform its obligations hereunder and
thereunder.

 

4



--------------------------------------------------------------------------------

Section 3.02 Authority. The execution and delivery of this Agreement by such
Party and the consummation of the transactions contemplated hereby by such Party
have been duly authorized by all necessary action on the part of such Party.
This Agreement has been duly executed and delivered by such Party, and
constitutes a legal, valid and binding obligation of such Party, enforceable
against such Party in accordance with its terms, except as such may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or any other laws of general application affecting enforcement of
creditors’ rights generally, and as limited by laws relating to the availability
of specific performance, injunctive relief, or other equitable remedies.

ARTICLE IV

MISCELLANEOUS

Section 4.01 US Income Tax Treatment. The transactions contemplated hereby,
taken together with the sale of shares of PEG Inc. to the public in connection
with the IPO as a single integrated transaction, are intended to be a
transaction governed by Section 351 of the Internal Revenue Code of 1986, as
amended (the “Code”) (and Section 304 of the Code, to the extent relevant) for
United States federal income tax purposes.

Section 4.02 Canadian Income Tax Treatment. The transaction contemplated by
Section 1.01(b) is intended to be a taxable sale at fair market value for
Canadian income tax purposes. If a Canadian tax authority or a court of
competent jurisdiction makes a final determination (after expiry of all rights
of appeal) that the fair market value of the consideration received by PRHC from
PEG Inc. determined by those parties differs from the fair market value of the
shares of Pattern Canada as so finally determined, PRLP and PRHC agree to adjust
the Total Equity Consideration as between themselves, effective at the times of
their respective contributions and conveyances, so that PRHC receives
consideration equal to that fair market value as so finally determined.

Section 4.03 Further Assurances. Each Party agrees to execute any and all
documents and instruments of transfer, assignment, assumption or novation and to
perform such other acts as may be reasonably necessary or expedient to further
the purposes of this Agreement and the transactions contemplated by this
Agreement.

Section 4.04 Entire Agreement. This Agreement and the annexes and agreements
referred to herein constitute the sole and entire agreements of the Parties with
respect to the subject matter contained herein, and supersedes all prior and
contemporaneous understandings and agreements, both written and oral, with
respect to such subject matter.

 

5



--------------------------------------------------------------------------------

Section 4.05 Successors and Assigns. This Agreement is binding upon and will
inure to the benefit of the Parties and their respective successors and
permitted assigns.

Section 4.06 No Third-Party Beneficiaries. This Agreement is for the sole
benefit of the Parties and their respective successors and permitted assigns and
nothing herein, express or implied, is intended to or will confer upon any other
person any legal or equitable right, benefit or remedy of any nature whatsoever,
under or by reason of this Agreement.

Section 4.07 Headings. The headings in this Agreement are for reference only and
will not affect the interpretation of this Agreement.

Section 4.08 Amendment and Modification; Waiver. This Agreement may only be
amended, modified or supplemented by an agreement in writing signed by each
Party. No waiver by any Party of any of the provisions hereof will be effective
unless explicitly set forth in writing and signed by the Party so waiving.
Except as otherwise set forth in this Agreement, no failure to exercise, or
delay in exercising, any rights, remedy, power or privilege arising from this
Agreement will operate or be construed as a waiver thereof; nor will any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege.

Section 4.09 Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS (BOTH
SUBSTANTIVE AND PROCEDURAL) OF THE PARTIES HEREUNDER WILL BE CONSTRUED IN
ACCORDANCE WITH AND BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT
REFERENCE TO THE CHOICE OF LAW OR CONFLICTS OF LAW PRINCIPLES THEREOF.

Section 4.10 Submission to Jurisdiction. ANY LEGAL ACTION OR PROCEEDING WITH
RESPECT TO THIS AGREEMENT OR ANY DOCUMENT RELATED HERETO MAY BE BROUGHT IN THE
COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES OF AMERICA FOR THE
SOUTHERN DISTRICT OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT,
THE PARTIES HERETO ACCEPT FOR THEMSELVES AND IN RESPECT OF THEIR RESPECTIVE
PROPERTIES, GENERALLY AND UNCONDITIONALLY, THE NONEXCLUSIVE JURISDICTION OF THE
AFORESAID COURTS. THE PARTIES HERETO HEREBY IRREVOCABLY WAIVE ANY OBJECTION,
INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM
NON CONVENIENS, WHICH ANY OF THEM MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF
ANY SUCH ACTION OR PROCEEDING IN THE AFORESAID COURTS.

 

6



--------------------------------------------------------------------------------

Section 4.11 Severability. Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Agreement is held to be prohibited by or
invalid under applicable law, such provision will be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
this Agreement. If a provision of this Agreement is held to be invalid and the
rest of this Agreement is not invalidated, each Party will use its commercially
reasonable efforts to effect as far as practicable and valid under applicable
law a new provision to achieve the purpose of such invalidated provision.

Section 4.12 Terms and Usage Generally.The definitions in this Agreement apply
equally to both the singular and plural forms of the terms defined. The word
“or” will be deemed to mean “and/or.” The words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement. All references to “US$” will be United States dollars. References to
a person are also to that person’s successors and permitted assigns. Unless
otherwise expressly provided herein, any agreement, instrument or statute
defined or referred to herein or in any agreement or instrument that is referred
to herein means such agreement, instrument or statute as from time to time
amended, modified, supplemented or restated, including (in the case of
agreements or instruments) by waiver or consent and (in the case of statutes) by
succession of comparable successor statutes and references to all attachments
thereto and instruments incorporated therein.

Section 4.13 Specific Performance. Each Party agrees and acknowledges that any
breach by any Party of its obligations under this Agreement could not be
adequately compensated for by damages. Accordingly, if any Party breaches its
obligations under this Agreement, the aggrieved Party shall be entitled, in
addition to any other remedy that they may have, to seek enforcement of this
Agreement by decree of specific performance.

Section 4.14 Notices. All notices, requests and other communications provided
for herein shall be in writing and shall be delivered personally or by courier
service, sent by recognized overnight delivery service, mailed by registered or
certified mail, postage prepaid, or sent by facsimile and mechanically
acknowledged, addressed as follows:

 

(i) if to PRLP:

PATTERN RENEWABLES LP

Pier 1, Bay 3

San Francisco, CA

94111

Attention: General Counsel

Facsimile: (415) 362-7900

with a copy (which shall not constitute notice) to:

 

7



--------------------------------------------------------------------------------

Latham & Watkins LLP

885 Third Avenue

New York, NY 10022

Attention: Kirk A. Davenport II

Patrick Shannon

Facsimile: (212) 751-4864

 

(ii) if to PEG LP:

PATTERN ENERGY GROUP LP

Pier 1, Bay 3

San Francisco, CA

94111

Attention: General Counsel

Facsimile: (415) 362-7900

with a copy (which shall not constitute notice) to:

Latham & Watkins LLP

885 Third Avenue

New York, NY 10022

Attention: Kirk A. Davenport II

Patrick Shannon

Facsimile: (212) 751-4864

 

(iii) if to PRHC:

PATTERN RENEWABLE HOLDINGS CANADA ULC

100 Simcoe Street, Suite 105

Toronto ON M5H 3G2

Attention: General Counsel

Facsimile: (713) 571-8004

with copies (which shall not constitute notice) to:

Pattern Energy Group LP

Pier 1, Bay 3

San Francisco, CA

94111

Attention: General Counsel

Facsimile: (415) 362-7900

 

8



--------------------------------------------------------------------------------

Latham & Watkins LLP

885 Third Avenue

New York, NY 10022

Attention: Kirk A. Davenport II

Patrick Shannon

Facsimile: (212) 751-4864

 

(iv) if to PEG Inc.:

PATTERN ENERGY GROUP INC.

Pier 1, Bay 3

San Francisco, CA

94111

Attention: General Counsel

Facsimile: (415) 362-7900

with a copy (which shall not constitute notice) to:

Latham & Watkins LLP

885 Third Avenue

New York, NY 10022

Attention: Kirk A. Davenport II

Patrick Shannon

Facsimile: (212) 751-4864

Any Party may from time to time change its address for the purpose of notices or
other communications to the other Parties by a notice specifying a new address,
but no change shall be effective until it is actually received by the Party
sought to be charged with its contents.

Notice to Parties, if by facsimile, will be deemed delivered upon receipt of
transmission to the facsimile number provided by or on behalf of the Party being
mechanically acknowledged. Notice to Parties by hand, by courier service or by
recognized overnight delivery service will be deemed delivered upon delivery at
the Party’s postal address set forth herein or such other address as such Party
may hereafter specify for the purpose of notice.

Section 4.15 Counterparts. This Agreement may be executed in counterparts, each
of which will be deemed an original, but all of which together will be deemed to
be one and the same agreement. A signed copy of this Agreement delivered by
facsimile, e-mail or other means of electronic transmission will be deemed to
have the same legal effect as delivery of an original signed copy of this
Agreement.

 

9



--------------------------------------------------------------------------------

[SIGNATURE PAGE FOLLOWS]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

PATTERN RENEWABLES LP By:   /s/ Dyann S. Blaine  

Name: Dyann S. Blaine

Title: Vice President

 

PATTERN ENERGY GROUP LP By:   /s/ Dyann S. Blaine  

Name: Dyann S. Blaine

Title: Vice President

 

PATTERN RENEWABLE HOLDINGS

CANADA ULC

By:   /s/ Dyann S. Blaine  

Name: Dyann S. Blaine

Title: Vice President

 

PATTERN ENERGY GROUP INC. By:   /s/ Dyann S. Blaine  

Name: Dyann S. Blaine

Title: Vice President